                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 ROBERT ROTHMAN, DWIGHT C. SCHAR,
 and FREDERICK W. SMITH,

                 Plaintiffs,
                                                       Case No. 8:20-cv-03290-PJM
        v.
                                                       Judge Peter J. Messitte
 DANIEL SNYDER,

                 Defendant.


               UNOPPOSED MOTION TO EXTEND TIME TO FILE REPLY

       WP Company LLC d/b/a The Washington Post, by and through its undersigned counsel,

hereby moves for a one-day extension to file its reply in support of its Motion to Intervene for

the Purpose of Seeking Public Access and Opposing the Motion to Seal (the “Post’s Motion to

Intervene”). There is good cause to grant the extension:

       1. On November 24, 2020, the Court set a briefing schedule on the Post’s Motion to

             Intervene, providing that the litigants would have until Tuesday, December 1, 2020 to

             file oppositions, and that the Post would have until Thursday, December 3, 2020 to

             file a reply. See Dkt. No. 44. The Court also set a hearing on the Motion for

             Tuesday, December 8, 2020. Id.

       2. Plaintiffs, Defendant, and the Intervenor National Football League all filed separate

             briefs in opposition to the Post’s Motion to Intervene. See Dkt. Nos. 47, 51, 54.

       3. The Post respectfully requests that its deadline to file a reply be extended by one day,

             until Friday, December 4, 2020, to allow time to respond to these multiple briefs.

       4. This extension will not interfere with the hearing scheduled for December 8, 2020.
       5. This motion for an extension is unopposed. Pursuant to Local Rule 105.9, the NFL

           consents to the request for the extension, and Plaintiffs and Defendant do not object.

       For the reasons stated above, The Washington Post respectfully requests that the Court

extend its deadline to reply until Friday, December 4, 2020. A proposed order is attached.


Dated: December 2, 2020                       Respectfully submitted,

                                               /s/ Thomas G. Hentoff
                                              Thomas G. Hentoff (Bar No. 11384)
                                              Nicholas G. Gamse (pro hac vice)
                                              Katherine Moran Meeks (pro hac vice)
                                              WILLIAMS & CONNOLLY LLP
                                              725 Twelfth Street, N.W.
                                              Washington, DC 20005
                                              Phone: (202) 434-5000
                                              Fax: (202) 434-5029
                                              thentoff@wc.com
                                              ngamse@wc.com
                                              kmeeks@wc.com

                                              Attorneys for WP Company LLC d/b/a The
                                              Washington Post




                                                2
                               CERTIFICATE OF SERVICE

       I, Thomas G. Hentoff, hereby certify that on December 2, 2020, I electronically filed the

foregoing Unopposed Motion to Extend Time to File Reply, and accompanying papers, by

CM/ECF. As required by Federal Rule of Civil Procedure 5(a), all parties required to be served

have been served.


                                            /s/ Thomas G. Hentoff
                                            Counsel for Intervenor WP Company LLC d/b/a
                                            The Washington Post




                                               3
